A petition for rehearing has been filed and we infer from its contents that counsel have not noted the distinctions we have heretofore made between the "aggregate apportionment of benefits to be paid in a number of installments" by property owners in an improvement district and the "annual installment assessments as spread on the tax rolls for a specific year." (See Smith v. City of Nampa, 57 Idaho 736, 68 P.2d 344.) It is the latter instalment assessments to which reference was made in the original opinion herein wherein it is said: "Consequently the plaintiff took title to the property freed from the liens of the improvement districts attaching between the date of the entry of such taxes as delinquent, and August 12, 1935, the date Latah county sold and conveyed the property to the plaintiff." When this case goes back to the district court the decree to be entered should be limited to quieting the title as against such annual instalment assessments as were spread on the tax rolls for the specific years between the date of the tax sale certificate (or delinquency entry) upon which the tax deed was issued, and the date of sale by the county to appellant.
A rehearing is denied.
Morgan, C. J., and Holden and Givens, JJ., concur.
Budge, J., did not participate in the original decision nor did he take part in consideration of the petition for rehearing. *Page 134